Case 5:17-cv-02514-JGB-SHK Document 310 Filed 08/31/20 Page 1 of 14 Page ID #:6405



  1   Daniel H. Charest (admitted pro hac vice)
      dcharest@burnscharest.com
  2   TX Bar # 24057803
  3   BURNS CHAREST LLP
      900 Jackson St., Suite 500
  4   Dallas, Texas 75202
  5   Telephone: (469) 904-4550
      Facsimile: (469) 444-5002
  6
      Counsel for the Certified Classes
  7   Additional Counsel on Signature Page
  8
                             UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
                                  EASTERN DIVISION
 10
      RAUL NOVOA, JAIME CAMPOS                      Civil Action No. 5:17-cv-02514-JGB-
 11   FUENTES, ABDIAZIZ KARIM, and                  SHKx
 12   RAMON MANCIA individually and on
      behalf of all others similarly situated,      PLAINTIFFS’ REPLY IN
 13                          Plaintiffs,            SUPPORT OF MOTION TO
 14                                                 APPROVE CLASS NOTICE PLAN
      v.                                            AND FORM OF NOTICE
 15
 16   THE GEO GROUP, INC.,                          Hearing Date: September 14, 2020
                  Defendant.                        Time: 9:00 a.m. PST
 17                                                 Courtroom: Riverside, Courtroom 1
 18                                                 Judge: Hon. Jesus G. Bernal

 19
 20                                                 The Honorable Judge Jesus G. Bernal

 21        PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO APPROVE CLASS
 22                    NOTICE PLAN AND FORM OF NOTICE

 23
 24

 25
 26
 27
 28                                                 1
           PLAINTIFFS’ REPLY IN SUPPORT OF MOTION                          5:17-cv-02514-JGB
           TO APPROVE CLASS NOTICE PLAN AND
           FORM OF NOTICE
Case 5:17-cv-02514-JGB-SHK Document 310 Filed 08/31/20 Page 2 of 14 Page ID #:6406



  1          Plaintiffs’ proposed notice plan satisfies the requirements of Federal Rule of Civil
  2   Procedure 23(c)(2)(B) as it includes information that a reasonable person would consider
  3   to be material in making an informed, intelligent decision of whether to opt-out or
  4   remain a member of the class. GEO’s arguments to the contrary are premised on a
  5   misunderstanding of the applicable law and misrepresentations of the facts. For instance,
  6   GEO’s contention that notice must issue to the Nationwide HUSP Class ignores the
  7   plain text of Rule 23(b)(2), under which that class was certified. And the purported
  8   deficiencies GEO identifies in the proposed notice plan are not deficiencies at all, but
  9   the proposed notice plan provides “the best notice practicable under the circumstances.”
 10      A. Applicable Law
 11          Pursuant to Rule 23(c)(2)(B), for classes certified under Rule 23(b)(3), the Court
 12   must direct to class members “the best notice practicable under the circumstances,
 13   including individual notice to all members who can be identified through reasonable
 14   effort.” Fed. R. Civ. P. 23(c)(2)(B). The notice must “clearly and concisely state in plain,
 15   easily understood language:” (i) the nature of the action; (ii) the definition of the class
 16   certified; (iii) the class claims, issues or defenses; (iv) that a class member may enter an
 17   appearance through an attorney if the member so desires; (v) that the court will exclude
 18   from the class any member who requests exclusion; (vi) the time and manner for
 19   requesting exclusion; and (vii) the binding effect of a class judgment on members under
 20   Rule 23(c)(3). Id.
 21          In contrast, classes certified under Rule 23(b)(2)—like the Nationwide HUSP
 22   Class—ordinarily are not entitled to individual notice and typically do not have the right
 23   to opt out of the lawsuit. See Fed. R. Civ. P. 23(c)(2)(A) (providing that “the court may
 24   direct appropriate notice to the class”) (emphasis added); see also Federal Judicial Center,
 25   Manual for Complex Litigation, Fourth, § 21.222 (2004) (same). As the Supreme Court has
 26   observed, “[t]he key to the (b)(2) class is the indivisible nature of the injunctive or
 27   declaratory remedy warranted—the notion that the conduct is such that it can be
 28
                                                   2
       PLAINTIFFS’ REPLY IN SUPPORT OF THEIR                                  5:17-cv-02514-JGB
       MOTION TO APPROVE CLASS NOTICE PLAN
       AND FORM OF NOTICE
Case 5:17-cv-02514-JGB-SHK Document 310 Filed 08/31/20 Page 3 of 14 Page ID #:6407



  1   enjoined or declared unlawful only as to all of the class members or as to none of them.”
  2   Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 360 (2011) (internal quotation marks and
  3   citation omitted).
  4      B. Plaintiffs’ Proposed Class Notice Satisfies Rule 23(c)(2)(B).
  5            1. Notice to the Nationwide HUSP class is neither necessary nor required.
  6            GEO first contends that Plaintiffs “have no plan to provide any notice to any
  7   members of the Nationwide HUSP Class.” [Dkt. 303 at 8.] As a threshold issue, GEO
  8   is factually incorrect, as members of the Nationwide HUSP Class are also members of
  9   the Adelanto Wage Class and Adelanto Forced Labor Class that are receiving notice.
 10   Regardless, the answer is that notice to members of a class certified under Rule 23(b)(2)
 11   is simply not required under the law. Fed. R. Civ. P. 23(c)(2)(A).
 12            GEO’s argument that it faces “an unresolved concern about which class members
 13   are bound by the judgment and which ones are not,” [Dkt. 303 at 9], is similarly
 14   unavailing because every member of the Nationwide HUSP Class will be bound by the
 15   injunctive and declaratory relief sought by that class. There is likewise no merit in GEO’s
 16   contention that notice is required because “the action seeks both monetary and
 17   injunctive relief.” [Dkt. 303 at 10.] It is well settled that only monetary relief that is
 18   “incidental” to injunctive relief can be pursued in Rule 23(b)(2) class actions. Dukes, 564
 19   U.S. at 360. “[I]ncidental damages, which may remain available in (b)(2) class suits, are
 20   those that would flow to the class as a whole by virtue of its securing the sought after
 21   injunctive relief.” Torrent v. Yakult U.S.A., Inc., SACV1500124CJCJCGX, 2016 WL
 22   4844106, at *5 (C.D. Cal. Jan. 5, 2016) (quoting Newberg on Class Actions § 4:36 (5th
 23   ed.)).
 24            The Court certified the Nationwide HUSP Class pursuant to Rule 23(b)(2). [Dkt.
 25   223 at 27.] In so doing, the Court recognized that the primary claim of the Nationwide
 26   HUSP Class is for injunctive relief. [Dkt. 223 at 26-27.] Any monetary damages sought
 27   by the Nationwide HUSP Class, by virtue of potential membership in a damages-seeking
 28
                                                   3
       PLAINTIFFS’ REPLY IN SUPPORT OF THEIR                                 5:17-cv-02514-JGB
       MOTION TO APPROVE CLASS NOTICE PLAN
       AND FORM OF NOTICE
Case 5:17-cv-02514-JGB-SHK Document 310 Filed 08/31/20 Page 4 of 14 Page ID #:6408



  1   class, are incidental to the primary claim addressed by the Nationwide HUSP Class,
  2   which seeks only non-monetary relief. See Dukes, 564 U.S. at 360. And those class
  3   members who are in both the Nationwide HUSP Class and monetary-relief classes will
  4   receive notice of monetary-relief classes through a separate means.
  5          GEO cites no valid authority in support of its position. And the cases upon which
  6   GEO relies are (at best) inapposite. Holmes v. Cont’l Can Co., 706 F.2d 1144 (11th Cir.
  7   1983), is an appeal from a final order of the district court approving the settlement of an
  8   antidiscrimination class action certified under Rule 23(b)(2), whereby the eight named
  9   plaintiffs would receive half of the total fund dedicated to back pay to the class. 706 F.2d
 10   at 1145. In Holmes, the merits of the back pay claims were uniquely individual to each
 11   class member, and the proponents of the notice plan stressed the individualized nature
 12   of the monetary relief claims and contended that the class representatives possessed
 13   unique, atypical claims, claims not in tandem with the claims common to the class as a
 14   whole. Id. at 1159. Accordingly, the Holmes court held “that the right to opt out of the
 15   class, normally accorded only to members of classes certified under Rule 23(b)(3), must
 16   be extended to all members of this (b)(2) class.” Id. at 1152. Here, the named plaintiffs
 17   are not unique, do not possess atypical claims, and their claims are in tandem with the
 18   claims common to the class as a whole. And, the relief does not vary between members.
 19          In Hecht v. United Collection Bureau, Inc., 691 F.3d 218 (2d Cir. 2012), the complaint
 20   requested “maximum damages” but “not an injunction” and monetary damages “was
 21   the only remedy awarded that clearly applied to every class member.” 691 F.3d at 224.
 22   GEO fails to note that court’s observation that it “need not decide whether due process
 23   also requires notice and an opportunity to opt out when a claim for damages does not
 24   predominate.” Id. Here, in contrast, the Nationwide HUSP Class plainly seeks
 25   declaratory and injunctive relief. [Dkt. 184 (Third Amended Complaint) at ¶ 242.]
 26          The other case cited by GEO—Phillips Petroleum Co. v. Shutts, 472 U.S. 797
 27   (1985)—provides only that “[i]f the forum State wishes to bind an absent plaintiff
 28
                                                    4
       PLAINTIFFS’ REPLY IN SUPPORT OF THEIR                                  5:17-cv-02514-JGB
       MOTION TO APPROVE CLASS NOTICE PLAN
       AND FORM OF NOTICE
Case 5:17-cv-02514-JGB-SHK Document 310 Filed 08/31/20 Page 5 of 14 Page ID #:6409



  1   concerning a claim for money damages or similar relief at law, it must provide minimal
  2   procedural due process protection” and that “[t]he plaintiff must receive notice plus an
  3   opportunity to be heard and participate in the litigation, whether in person or through
  4   counsel.” Id. at 811-12. GEO fails to mention that the Supreme Court then states that
  5   the “holding today is limited to those class actions which seek to bind known plaintiffs
  6   concerning claims wholly or predominately for money judgments[, and the Court]
  7   intimate no view concerning other types of class actions, such as those seeking equitable
  8   relief.” Id. at 812 n.3 (emphasis added). Thus, the Shutts case is wholly inapplicable here.
  9            Accordingly, Plaintiffs do not need to provide notice to the Nationwide HUSP
 10   Class.
 11            2. Mail notice is not required or feasible.
 12            GEO’s contention that mail notice is required, [Dkt. 303 at 11], likewise finds no
 13   support in the law or facts.1
 14            Rule 23 “accords considerable discretion to a district court in fashioning notice
 15   to a class.” In re “Agent Orange” Product Liability Litig., 818 F.2d 145, 168. (2d Cir. 1987).
 16   Further, due process is satisfied even if all class members do not receive actual notice,
 17   so long as class counsel acted reasonably in selecting means likely to inform the persons
 18   affected. See Schuchardt v. Law Office of Rory W. Clark, 314 F.R.D. 673, 680 (N.D. Cal.
 19   2016). Indeed, the notice efforts reasonable under the circumstances of the case rests in
 20   the sound discretion of the court. Jermyn v. Best Buy Stores, L.P., No. 08 Civ. 00214(CM),
 21   at *3, 2010 WL 5187746 (S.D.N.Y. Dec. 6, 2010) (citing Manual for Complex
 22   Litigation § 30.211, at 223).
 23            Despite the fact that GEO will post notice in the Adelanto facility, GEO seems
 24   to argue that the notice plan should also include mail notice to the address where each
 25   class member was detained. [Dkt. 303 at 11.] In other words, GEO suggests mailing
 26   hundreds of thousands of individuals spanning a ten-year period at their last known
 27   1
          GEO raised the issue of mail notice—for the first time—at 3:41 pm est, on August 4, the day that
          Plaintiffs filed their Notice Plan, and after four weeks of conferral.
 28
                                                        5
          PLAINTIFFS’ REPLY IN SUPPORT OF THEIR                                     5:17-cv-02514-JGB
          MOTION TO APPROVE CLASS NOTICE PLAN
          AND FORM OF NOTICE
Case 5:17-cv-02514-JGB-SHK Document 310 Filed 08/31/20 Page 6 of 14 Page ID #:6410



  1   detention facilities. [Dkt. 303 at 11.] GEO’s belief that this would provide “the best
  2   notice under the circumstances” fails to account for, among other things, the fact that
  3   the majority of class members are no longer detained at a GEO facility. For instance,
  4   GEO’s proposal would have Plaintiffs mail notice to Raul Novoa (who lives in Los
  5   Angeles), Ramon Mancia (same), Jaime Campos Fuentes (same), and Abdiaziz Karim
  6   (who was deported), each to the Adelanto facility. That makes no sense.
  7         GEO itself has described class members as “thousands of people scattered across
  8   the world, in different time zones, and with varying access to communication,” in
  9   “diverse geographic locations” with “disparate personal circumstances” and of a
 10   “transitory nature.” [Dkt. 205 at 38.] Once detainees are released or deported, they could
 11   be literally anywhere in the world. Under these circumstances, mail notice is not the best
 12   means of reaching class members.
 13         Instead, Plaintiffs’ plan includes posting the notice in the Adelanto facility,
 14   publication notice in three newspapers, a digital media campaign, a radio campaign, a
 15   press release to be distributed over PR Newswire, email outreach, and a dedicated
 16   website with information about a 24-hour, toll-free telephone line. [Dkt. 284 (Motion
 17   to Approve Class Notice Plan).] Plaintiffs’ plan would generate over 15 million digital
 18   impressions abroad and 16 million digital impression in key states in the United States;
 19   140 radio spots aired in key Spanish-speaking countries; more than 442,000 newspapers
 20   circulated in California; and the distribution of a press release to over 15,000 English
 21   and Spanish media outlets in the United States, over 4,000 in Spanish Latin America,
 22   and approximately 250 in India. [Dkt. 284-1 (Declaration of Keough) at ¶¶ 10-22.] Given
 23   the classes’ geographic diversity, Plaintiffs’ notice plan provides the best notice
 24   practicable under the circumstances. See Johnson v. General Mills, Inc., 2013 WL 3213832,
 25   at *4 (C.D. Cal. June 17, 2013) (notice by publication is used when identity and location
 26   of class members cannot be determined through reasonable efforts.).
 27
 28
                                                  6
       PLAINTIFFS’ REPLY IN SUPPORT OF THEIR                                5:17-cv-02514-JGB
       MOTION TO APPROVE CLASS NOTICE PLAN
       AND FORM OF NOTICE
Case 5:17-cv-02514-JGB-SHK Document 310 Filed 08/31/20 Page 7 of 14 Page ID #:6411



  1            Even when plaintiffs have tried, GEO’s data could not achieve mail notice to
  2   class members (detained in GEO’s facilities or otherwise). For example, in Menocal, et al.
  3   v. The GEO Group, Inc., Civil Action No. 1:14-cv-02887 JLK (D. Colo.), the court
  4   approved the plaintiffs’ amended notice plan which specifically “limit[s] notice in this
  5   case to publication notice, without a mailed component.”2 There, GEO was unable to
  6   provide reliable contact information for the class members.3
  7            3. The Notice Plan survives GEO’s specific criticisms.
  8            Print Publication. GEO argues erroneously that Plaintiffs’ print publication plan
  9   is limited to Spanish-language newspapers circulated in Southern California. Not so.
 10   Plaintiffs’ notice plan—which was provided to GEO during the four-week-long
 11   conferral process—includes a press release which will be distributed to over 19,000
 12   media outlets on the following newslines: US1 in English, U.S. National Hispanic in
 13   English and Spanish; Latin America in Spanish; and India in Hindi. [See e.g., Dkt. 284
 14   (Motion to Approve Class Notice Plan) at 13-17.]
 15            Digital Media and Radio Campaign. GEO argues that digital media and radio
 16   notices be “geared towards a nationwide audience.” [Dkt. 303 at 13.] As stated above,
 17   Plaintiffs’ notice plan—which was provided to GEO during the four-week-long
 18   conferral process—is designed to reach over 15 million digital impressions abroad and
 19   16 million digital impression in key states in the United States. Under Plaintiffs’ plan, the
 20   Notice Administrator will implement a targeted radio campaign in five Latin American
 21   markets including both Mexico City and Guadalajara, Mexico; San Salvador, El Salvador;
 22   Guatemala City, Guatemala; and Tegucigalpa, Honduras. A total of 140 thirty-second
 23   radio commercials, or 28 commercials per market, will air on various radio station
 24   2
        Exhibit A, Order Granting Plaintiffs’ Motion to Amend Notice Plan, Menocal, et al. v. The GEO Group,
 25     Inc., Civil Action No. 1:14-cv-02887 JLK, United States District Court, District of Colorado, Dkt.
        186.
      3
 26     Exhibit B, Joint Motion for Approval for Plaintiffs’ Class Notice Plan and Proposed Order Approving
        Plaintiffs’ Class Notice Plan, Menocal, et al. v. The GEO Group, Inc., Civil Action No. 1:14-cv-02887
 27     JLK, United States District Court, District of Colorado, Dkt. 162 at 3; Exhibit B, Declaration of
        Michael J. Scimone in Support of Plaintiffs’ Motion to Amend Notice Plan, Dkt. 185-2 at ¶¶ 5-9.
 28
                                                         7
          PLAINTIFFS’ REPLY IN SUPPORT OF THEIR                                       5:17-cv-02514-JGB
          MOTION TO APPROVE CLASS NOTICE PLAN
          AND FORM OF NOTICE
Case 5:17-cv-02514-JGB-SHK Document 310 Filed 08/31/20 Page 8 of 14 Page ID #:6412



  1   formats such as news, talk, and entertainment over a two-week period. [Dkt. 284
  2   (Motion to Approve Class Notice Plan) at 15.]
  3          Email Outreach. GEO contends that class members may be confused if they
  4   receive notice via email outreach groups that provide services to immigrants. [Dkt. 303
  5   at 13.] GEO cites no legal authority or factual evidence in support of this baseless
  6   contention. The proposed notices clearly and conspicuously state that they are not a
  7   solicitation or a judicial endorsement. There is simply no merit to this argument.
  8          4. The form notices also survive GEO’s concerns.
  9          GEO contends that the proposed long and short form notices are deficient
 10   because they are “unclear and biased against GEO.” [Dkt. 303 at 14.]
 11          First, GEO contends that notice documents should state the formal causes of
 12   action. However, legalese does not provide class members with an understanding of
 13   subject matter of the suit. See Fed. R. Civ. P. 23(c)(2)(B) (“The notice must clearly and
 14   concisely state in plain, easily understood language . . . .”); In re Haier Freezer Consumer
 15   Litig., 5:11-CV-02911-EJD, 2013 WL 2237890, at *6 (N.D. Cal. May 21, 2013) (“[Notice
 16   should] present the requisite information in clear, easy to understand language.”).
 17   Instead, Plaintiffs drafted the notice documents to include a brief and neutral description
 18   of the causes of action, as required by the federal rules. See Hunt v. Check Recovery Sys.,
 19   Inc., C05 04993 MJJ, 2007 WL 2220972, at *3 (N.D. Cal. Aug. 1, 2007), aff’d sub nom.
 20   Hunt v. Imperial Merch. Services, Inc., 560 F.3d 1137 (9th Cir. 2009) (“The purpose of the
 21   mandatory notice requirement in 23(b)(3) actions is to present a fair recital of the subject
 22   matter of the suit . . . .”). Further, the notice documents clearly provide that “[t]he Court
 23   has not decided whether GEO did anything wrong.”
 24          Second, GEO argues that the notices inappropriately contain the terms
 25   “Voluntary Work Program,” “Uncompensated Work Program,” and “Housing Unit.
 26   Sanitation Policy.” [Dkt. 303 at 15.] These terms are part of the class definitions, and
 27   accordingly the terms—and their definitions—belong in the notices.
 28
                                                    8
       PLAINTIFFS’ REPLY IN SUPPORT OF THEIR                                  5:17-cv-02514-JGB
       MOTION TO APPROVE CLASS NOTICE PLAN
       AND FORM OF NOTICE
Case 5:17-cv-02514-JGB-SHK Document 310 Filed 08/31/20 Page 9 of 14 Page ID #:6413



  1             Third, GEO contends that the description of class members’ options in Sections
  2   10 and 11 are “buried” at the bottom of the Long Form Notice. [Dkt. 303 at 15.] But
  3   GEO offers no explanation for this statement or suggestion for alternate placement.
  4             Fourth, contrary to GEO’s representations, the proposed notices state
  5   conspicuously that “The Court has not decided whether GEO did anything wrong.
  6   There are no benefits available now, and there is no guarantee there will be. . . .” and
  7   “The Court has not decided whether GEO or the Plaintiffs are correct. By establishing
  8   the Classes and issuing this Notice, the Court is not suggesting that the Plaintiffs will
  9   win or lose this case.” [Dkt. 284-1 (Exhibits to Motion to Approve Class Notice Plan)
 10   at Exhibit G (Long Form Notice).] Nonetheless, Plaintiffs are willing to state,
 11   immediately below the caption of the Long Form Notice, that “The Court has not
 12   endorsed either party’s position, and this class notice does not mean Plaintiffs have
 13   prevailed.”4
 14             Fifth, a mockup of the website is attached hereto as Exhibit D.
 15         C. The one-way intervention rule is easily avoided.
 16             In its opposition, GEO complains—for the first time—that the timing of the
 17   notice program conflicts with the scheduling order and, “if the deadlines are not
 18   extended, GEO will suffer avoidable prejudice.” [Dkt. 303 at 15.] This argument,
 19   however, is not that the notice plan is deficient but that the scheduling order is deficient.
 20   At GEO’s request—and before GEO ever raised any concern about one-way
 21   intervention—Plaintiffs agreed to extend the opt-out timing under the notice plan. Only
 22   after Plaintiffs’ agreed to GEO’s request did GEO raise the concern of one-way
 23   intervention. The Court has already instructed that GEO has “failed to show its case will
 24   be irreparably damaged if the underlying motion to extend deadlines is heard according
 25   to regular motion procedures, or that it is without fault in creating the conditions
 26   requiring ex parte relief.” [Dkt. 309.] GEO’s complaints related to the scheduling order
 27
      4
          The updated version of the Long Form Notice is attached hereto as Exhibit C.
 28
                                                         9
          PLAINTIFFS’ REPLY IN SUPPORT OF THEIR                                      5:17-cv-02514-JGB
          MOTION TO APPROVE CLASS NOTICE PLAN
          AND FORM OF NOTICE
Case 5:17-cv-02514-JGB-SHK Document 310 Filed 08/31/20 Page 10 of 14 Page ID
                                 #:6414


 1   (self-inflicted as they are) should go through the regular motion procedures rather than
 2   be addressed as part of the notice plan.
 3          In any event, to remedy GEO’s newfound concerns regarding one-way
 4   intervention, Plaintiffs would agree to shorten the opt-out period to 45 days. That
 5   amount of time eliminates the concern GEO raises and amply meets due process
 6   concerns. See Torrisi v. Tucson Elec. Power Co., 8 F.3d 1370, 1375 (9th Cir. 1993) (approving
 7   31-day opt-out period); Makaeff v. Trump Univ., LLC, Nos. 10-cv-0940-GPC-WVG, 2015
 8   WL 5638192, at *6-7 (S.D. Cal. Sept. 21, 2015) (setting opt-out deadline 45 days after
 9   mailing of notice and 35 days after first publication of notice); In re National Football
10   League Players’ Concussion Injury Litigation, 301 F.R.D. 191, 203 (E.D. Pa. 2014) (“It is well-
11   settled that between 30 and 60 days is sufficient to allow class members to make their
12   decisions to accept the settlement, object, or exclude themselves.”). Amending the opt-
13   out period would eliminate any risk of one-way intervention because, as proposed, the
14   last day to opt out will be November 10, 2020, which is before the November 17, 2020
15   deadline for dispositive motions to be heard. Accordingly, the Court can decide GEO’s
16   motion for summary judgment after the opt-out deadline.
17          Alternatively, docket-maintenance practices exist that would allow the Court to
18   maintain the schedule, use the proposed notice plan, and move the case forward. For
19   example, the Court could maintain the current deadlines but defer ruling on any motion
20   for summary judgment until after the opt-out deadline has passed. GEO’s concern
21   should not ruin the notice plan when it can be managed and avoided.
22      D. Plaintiffs engaged in a good faith conferral process.
23          Finally, GEO’s repeated complaints about the conferral process are without
24   merit. Plaintiffs began the conferral process on July 2, when they sent GEO six proposed
25   notice documents with a summary of the process of the plan and requested comments
26
27
28
                                                   10
      PLAINTIFFS’ REPLY IN SUPPORT OF THEIR                                    5:17-cv-02514-JGB
      MOTION TO APPROVE CLASS NOTICE PLAN
      AND FORM OF NOTICE
Case 5:17-cv-02514-JGB-SHK Document 310 Filed 08/31/20 Page 11 of 14 Page ID
                                 #:6415


 1   and a telephonic conference.5 GEO did not respond. On July 8, Plaintiffs again
 2   requested a conference with GEO’s counsel.6 GEO’s counsel represented that they
 3   would provide comments by July 16.7 GEO did not provide comments until July 27.8
 4   As a result of several telephonic conferences that ensued, Plaintiffs incorporated many
 5   of GEO’s suggestions into the proposed notice plan.9 But GEO waited until August 4—
 6   Plaintiffs’ stated filing date—to raise the issue of mail notice.10 Other issues that GEO
 7   complains about now, including one-way intervention, were never raised at all.11
 8                                          CONCLUSION
 9            Plaintiffs respectfully move for an order approving Plaintiffs’ notice plan and
10   form of notice.
11
12
13
14
15
16
17
18
19
20
21
22   5
        Exhibit E, Email from D. Charest to Novoa OC, Re. Novoa - Class Notice Program, dated July 2,
        2020.
23   6
        Exhibit F, Email from D. Charest to Novoa OC, Re. Novoa - Class Notice Program, dated July 8,
        2020.
24   7
       Exhibit G, Email from A. Hou to D. Charest, FW: Novoa – Class Notice Program, dated July 8, 2020.
     8
       Exhibit H, Email from A. Hou to M. Biblo, Re: Novoa – Class Notice Program, dated July 27, 2020,
25      at 2:45 pm est; Exhibit I, Email from A. Hou to M. Biblo, Re: Novoa – Class Notice Program, dated
        July 27, 2020, at 2:48 pm est.
26   9
       Exhibit J, Email from M. Biblo to A. Hou, Re: Novoa – Class Notice Program, dated July 31, 2020.
     10
         Exhibit K, Email from A. Hou to M. Biblo, Re: Novoa – Class Notice Program, dated Aug. 4, 2020,
27      at 3:41 pm est; Declaration of M. Biblo, dated Aug. 31, 2020, at ¶ 3.
     11
         Declaration of M. Biblo, dated Aug. 31, 2020, at ¶ 2.
28
                                                      11
         PLAINTIFFS’ REPLY IN SUPPORT OF THEIR                                     5:17-cv-02514-JGB
         MOTION TO APPROVE CLASS NOTICE PLAN
         AND FORM OF NOTICE
Case 5:17-cv-02514-JGB-SHK Document 310 Filed 08/31/20 Page 12 of 14 Page ID
                                 #:6416


 1   Dated: August 31, 2020                  Respectfully submitted,
 2                                           /s/ Daniel H. Charest
 3                                           Daniel H. Charest (admitted pro hac vice)
                                             dcharest@burnscharest.com
 4
                                             TX Bar # 24057803
 5                                           Will Thompson (CA Bar # 289012)
                                             wthompson@burnscharest.com
 6                                           Warren Burns (admitted pro hac vice)
 7                                           wburns@burnscharest.com
                                             TX Bar # 24053119
 8                                           E. Lawrence Vincent (admitted pro hac vice)
 9                                           lvincent@burnscharest.com
                                             TX Bar # 20585590
10                                           Mallory Biblo (admitted pro hac vice)
11                                           mbiblo@burnscharest.com
                                             TX Bar # 24087165
12                                           BURNS CHAREST LLP
13                                           900 Jackson St., Suite 500
                                             Dallas, Texas 75202
14                                           Telephone: (469) 904-4550
15                                           Facsimile: (469) 444-5002

16                                           Robert Ahdoot (CA Bar # 172098)
17
                                             rahdoot@ahdootwolfson.com
                                             Tina Wolfson (CA Bar # 174806)
18                                           twolfson@ahdootwolfson.com
19
                                             Theodore W Maya (CA Bar # 223242)
                                             tmaya@ahdootwolfson.com
20                                           Alex R. Straus (CA Bar # 321366)
                                             astraus@ahdootwolfson.com
21
                                             AHDOOT & WOLFSON, PC
22                                           10728 Lindbrook Drive
                                             Los Angeles, California 90024-3102
23
                                             Telephone: (310) 474-9111
24                                           Fax: (310) 474-8585
25
                                             Korey A. Nelson (admitted pro hac vice)
26                                           knelson@burnscharest.com
                                             LA Bar # 30002
27                                           Lydia A. Wright (admitted pro hac vice)
28
                                               12
     PLAINTIFFS’ REPLY IN SUPPORT OF THEIR                               5:17-cv-02514-JGB
     MOTION TO APPROVE CLASS NOTICE PLAN
     AND FORM OF NOTICE
Case 5:17-cv-02514-JGB-SHK Document 310 Filed 08/31/20 Page 13 of 14 Page ID
                                 #:6417

                                             lwright@burnscharest.com
 1                                           LA Bar # 37926
 2                                           C. Jacob Gower (admitted pro hac vice)
                                             jgower@burnscharest.com
 3                                           LA Bar # 34564
 4                                           BURNS CHAREST LLP
                                             365 Canal Street, Suite 1170
 5                                           New Orleans, LA 70130
 6                                           Telephone: (504) 799-2845
                                             Facsimile: (504) 881-1765
 7                                           R. Andrew Free (admitted pro hac vice)
 8                                           andrew@immigrantcivilrights.com
                                             TN Bar # 030513
 9                                           LAW OFFICE OF R. ANDREW FREE
10                                           P.O. Box 90568
                                             Nashville, TN 37209
11                                           Telephone: (844) 321-3221
12
                                             Facsimile: (615) 829-8959

13                                           Nicole Ramos (admitted pro hac vice)
14
                                             nicole@alotrolado.org
                                             NY Bar # 4660445
15                                           AL OTRO LADO
                                             511 E. San Ysidro Blvd., # 333
16
                                             San Ysidro, CA 92173
17                                           Telephone: (619) 786-4866
18
                                             Counsel for Plaintiffs
19
20
21
22
23
24

25
26
27
28
                                               13
     PLAINTIFFS’ REPLY IN SUPPORT OF THEIR                               5:17-cv-02514-JGB
     MOTION TO APPROVE CLASS NOTICE PLAN
     AND FORM OF NOTICE
Case 5:17-cv-02514-JGB-SHK Document 310 Filed 08/31/20 Page 14 of 14 Page ID
                                 #:6418

                                CERTIFICATE OF SERVICE
 1
 2         On August 31, 2020, I electronically submitted the foregoing document with the
 3   clerk of the court for the U.S. District Court, Central District of California, using the
 4
     electronic case filing system. I hereby certify that I have provided copies to all counsel
 5
 6   of record electronically or by another manner authorized by Fed. R. Civ. P. 5(b)(2).

 7
 8                                            /s/ Daniel H. Charest
                                              Daniel H. Charest (admitted pro hac vice)
 9                                            dcharest@burnscharest.com
10                                            TX Bar # 24057803
                                              BURNS CHAREST LLP
11                                            900 Jackson St., Suite 500
12                                            Dallas, Texas 75202
                                              Telephone: (469) 904-4550
13                                            Facsimile: (469) 444-5002
14
15
16
17
18
19
20
21
22
23
24

25
26
27
28
                                                 14
      PLAINTIFFS’ REPLY IN SUPPORT OF THEIR                                5:17-cv-02514-JGB
      MOTION TO APPROVE CLASS NOTICE PLAN
      AND FORM OF NOTICE
